Citation Nr: 1427723	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  07-28 433	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a sinus disability.

6.  Entitlement to service connection for residuals of a hernia.

7.  Entitlement to service connection for a skin disability.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to March 1981 with the United States Marine Corps, and from September 1990 to June 1991 with the United States Army.  The Veteran had additional active duty for training and inactive duty training with the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefits sought on appeal.  Jurisdiction of the claims file is at the VA Philadelphia Pension Center.

This is a certified substitution case.  The Veteran died in October 2010.  The Appellant, the Veteran's widow, filed a claim for Dependence and Indemnity Compensation (DIC) benefits in December 2010.  In September 2012, the RO issued a letter indicating that the Appellant was a verified substitute claimant.  

These matters were previously before the Board in September 2010 and November 2013, and were remanded for additional development.  That development having been completed, the matters are again before the Board.

The Veteran had a hearing before the undersigned Veterans Law Judge in April 2010.  A transcript of that proceeding has been associated with the claims file.

The Board has not only reviewed the physical claims file but also the electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not shown in service or within the first post-service year, and has not been shown to be etiologically related to a disease, injury, or event in service.

2.  Sleep apnea was not shown in service or within the first post-service year, and has not been shown to be etiologically related to a disease, injury, or event in service.

3.  Diabetes mellitus was not shown in service or within the first post-service year, and has not been shown to be etiologically related to a disease, injury, or event in service.

4.  Hypertension was not shown in service or within the first post-service year, and has not been shown to be etiologically related to a disease, injury, or event in service.

5.  A sinus disability was not shown in service or within the first post-service year, and has not been shown to be etiologically related to a disease, injury, or event in service.

6.  The most probative evidence of record indicates that the Veteran's abdominal scar is etiologically related to active service.

7.  The Veteran had a current chronic skin disability diagnosed at the time of his death, diagnosed as tinea cruris, which first manifested during active duty service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  Sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

3.  Diabetes mellitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

4.  Hypertension was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

5.  A sinus disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

6.  Service connection for an abdominal scar is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

7.  Service connection for skin disability diagnosed as tinea cruris is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Appellant pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A letter from VA dated in April 2005 notified the Veteran of how to substantiate a service connection claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and informed him of how ratings and effective dates are assigned.  In letters dated in September and October 2012, VA informed the Appellant of the requirements for substitution and of how to substantiate service connection claims.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

Here, the Veteran's service treatment records, VA medical records, and private treatment records are in the claims file.  The Appellant has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Appellant's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2013).

VA opinions were obtained in December 2013.  As will be discussed in greater detail below, the December 2013 VA clinicians reviewed the Veteran's past medical history and claims-file and provided opinions supported by a rationale such that the Board can render an informed determination.  The Board, therefore, concludes that the opinions are adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of the service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal and agreed to hold the record open for an additional 60 days so the Veteran and his representative could submit additional medical evidence in the form of a positive nexus opinions linking his claimed conditions to military service.  Significantly, neither the Appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has either individual identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).

The Appellant has been accorded the opportunity to present evidence and argument in support of her claim.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish service connection on a direct basis, a claimant must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for posttraumatic stress disorder (PTSD) specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).

Where a determination is made that a Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Under 38 C.F.R. § 3.304(f)(3) (2013), which applies to any case received by or pending with VA as of July 13, 2010, where the claimed noncombat in-service stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to that stressor, in the absence of clear and convincing evidence to the contrary and where the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2013).

Competency is a legal concept and threshold question in determining whether lay or medical evidence may be considered.  Competency addresses whether the evidence is admissible, as distinguished from credibility and weight, a factual determination going to the probative value of the evidence; that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competency is also a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159 (2013).

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (2013); see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (noting that lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Acquired Psychiatric Disorder

According to a September 2010 psychiatric consultation note, the Veteran had a diagnosis of moderate major depressive disorder and PTSD.  With respect to the PTSD diagnosis, it is not apparent from the consultation note that the diagnosis conformed to the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  However, the December 2013 VA clinician reviewed the Veteran's claims file and concluded that the Veteran did not meet the criteria for a diagnosis of PTSD, explaining that the record contained no evidence indicating the Veteran experienced a stressor to support a PTSD diagnosis.  The Board finds the December 2013 clinician's report to be of greater probative value than the September 2010 psychiatric consultation note.  The former was based on a review of the entirety of the evidence of record, whereas the consultation note was based on the Veteran's reported history.  The Board notes that during the 2010 consultation, the Veteran reported serving in Vietnam, a statement at odds with the evidence of record, further diminishing the probative value of the consultation note.  Thus, for the purposes of the first Hickson element, the Veteran had a diagnosis of major depressive disorder.

With regard to the second Hickson element, the record contains no competent medical evidence that the Veteran experienced psychiatric issues while in service.  The Board acknowledges the Veteran's April 2010 testimony that he was first diagnosed with a schizoaffective disorder immediately after he was discharged from the Marine Corps, and that his active duty service during Operation Desert Storm aggravated his disorder.  The Board also acknowledges the Veteran's testimony that he witnessed dead bodies while serving in Okinawa, as well as the Appellant's statements regarding the Veteran's duties during Desert Storm and accounts of what the Veteran experienced, including requiring escort by armed security forces and witnessing many horrific deaths and injuries to enemy troops and fellow soldiers.  However, service treatment records corresponding to those periods of time do not support the Veteran's assertion regarding the presence of any acquired psychiatric disorder in service.  In a June 1991 report of medical history, the Veteran expressly denied a history of depression or excessive worry and nervous trouble of any sort.  Moreover, the first mention in the Veteran's service treatment records regarding any psychiatric condition was the Veteran's July 1994 report of medical history in which he reported a history of frequent trouble sleeping, depression or excessive worry, and loss of memory or amnesia.  However, a November 1994 private treatment record from Dr. J. R. indicated that the Veteran denied experiencing any depressed mood or anxiety.  Nevertheless, resolving the doubt in the Appellant's favor, the Board finds that the second Hickson element is met.

As to the question of a medical nexus, the December 2013 VA examiner's report concluded the Veteran's diagnosed major depressive disorder was less likely than not related to the Veteran's military service.  The examiner reviewed the Veteran's claims file and explained that the Veteran had never participated in any significant ongoing mental health treatment.  The examiner also noted the Veteran's ongoing physical health problems as a cause of significant distress to the Veteran.  The record contains no competent nexus evidence linking the Veteran's major depressive disorder to service.  Thus, the third Hickson element is not satisfied, and entitlement to service connection for major depressive disorder is not warranted.

Sleep Apnea

The Veteran's treatment records indicate he was receiving treatment for obstructive sleep apnea.  Therefore, the first Hickson element is satisfied.

With respect to an in-service incurrence, the Board considered the Veteran's April 2010 testimony that the Veteran had sleep apnea during his periods of active service.  However, the Veteran's treatment records during periods of active duty service are silent as to any complaints or diagnosis of sleep apnea.  The Board notes that the Veteran received a diagnosis of sleep apnea on November 23, 1994, and that he reported experiencing symptoms for the past year consistent with sleep apnea.  However, the Veteran's personnel records indicate he was not on active duty service at the time of his diagnosis, and there is no objective medical evidence of record indicating the Veteran had symptoms of or sought treatment for sleep apnea during any period of active duty or ACDUTRA service.  VA regulations dictate that for periods of inactive duty training, service connection may only be granted for injuries or cerebrovascular accidents.  

Furthermore, the December 2013 VA examiner reviewed the record and concluded that the Veteran's sleep apnea was due to factors such as aging and obesity, rather than a service-related disease.  As discussed, this conclusion is support by the documented record, and the Board finds this conclusion to be the most probative evidence of record as to the issue of whether the claimed apnea is related to service.  For these reasons, service connection may not be granted.

Diabetes Mellitus

VA treatment records indicate the Veteran received care for his diabetes mellitus up to his death.  Thus, the first Hickson element is satisfied.

With regard to in-service incurrence, the Veteran's service treatment records are silent as to any incurrence of diabetes mellitus.  The Board considered the Veteran's testimony that he had sugar fluctuations during active service in 1990 and 1991, and that he was first diagnosed with diabetes mellitus in November 1994.  The Board acknowledges that the Veteran reported sugar or albumin in his urine at his July 1994 examination.  However, medical testing done that same month as part of a Comprehensive Clinical Evaluation Program (CCEP) examination indicated the Veteran had no glucose in his urine.  Additionally, the first diagnosis of diabetes mellitus in the claims file is a March 2003 private treatment record from Dr. A. S., who noted that the Veteran had a new onset of diabetes mellitus at that time.  Furthermore, the December 2013 VA examiner reviewed the record and concluded that the Veteran's claimed diabetes was due to factors such as aging, genetics, and dietary factors, rather than a service-related disease.  

Having considered the evidence discussed above, the Board finds that the probative medical evidence indicating the earliest diagnosis of diabetes mellitus was in 2003 outweighs the Veteran's lay statements of record, which are contradicted by contemporaneous medical evidence.  As such, the second Hickson element is not satisfied, and the claim fails on this basis.

Hypertension

As the Veteran's treatment records indicate he was receiving treatment for hypertension at the time of his death, the first Hickson element is satisfied.

With respect to an in-service incurrence, the Board considered the Veteran's April 2010 testimony that he was first diagnosed with hypertension in February 1981 and placed on medication since that time, that his participation in Operation Desert Storm aggravated his hypertension, and that his medications were changed between 1994 and 1995.  However, the Veteran's treatment records during periods of active duty service are silent as to a diagnosis of hypertension, and the first mention of high blood pressure is the Veteran's July 1994 Gulf War report of medical history conducted during his National Guard duty.  

Moreover, the Board finds it noteworthy that the Veteran denied high blood pressure in his September 1982, February 1987 and June 1991 reports of medical history; in the latter two reports he wrote "in good health" and indicated he was not taking any medications.  Additionally, in a November 1994 treatment note related to the Veteran's contemporaneous sleep study, he denied any history of hypertension.  The Board acknowledges the December 1999 VA examination report that indicated the Veteran's hypertension existed since 1994, but the only medical documents of record that coincide with that date is the Veteran's July 1994 report of medical history.  The Board notes that the first documented diagnosis of hypertension is a July 1999 treatment record from Martin Army Hospital.  The Board also notes the November 2000 VA treatment note, which indicated that although the Veteran's blood pressure was up "off and on" since 1994, he had no prior history of hypertension and was never on medications.  

Weighing the aforementioned evidence, the Board finds that the probative medical evidence indicating the first diagnosis of hypertension in 1999 outweighs the inconsistent evidence suggesting an earlier diagnosis.  As such, the second Hickson element is not satisfied, and the claim fails on this basis.  Furthermore, the record reflects that the December 2013 VA examiner reviewed the record, and concluded that the Veteran's claimed hypertension was due to factors such as aging, genetics, and dietary factors.  Thus, the weight of the evidence is against finding that the claimed hypertension is otherwise related to service.

Sinus Disability

Regarding evidence of in-service incurrence, the Veteran's service treatment records document his treatment for respiratory conditions in February 1979, April 1980, and June 1980.  However, the Board notes that in-service examination reports and reports of medical history from September 1982 through June 1991 are all negative for sinus abnormalities or complaints, and in fact the Veteran repeatedly stated he was in good health and reported no illnesses.  Additionally, the first mention of sinus difficulties of record is the Veteran's July 1994 Gulf War report of medical history.  Nevertheless, resolving the benefit of the doubt in the Appellant's favor, the second Hickson element is met.

However, with respect to a current diagnosis, the Veteran's post-service treatment records reveal no diagnosis of a sinus disability during the appeal period.  The Board acknowledges that the Veteran received treatment for sinusitis between 1995 and 1997 at Tuskegee VAMC, and in 2003 from Dr. A. S., but that treatment was outside of the appeal period, and no subsequent diagnosis or treatment for a sinus disability since that time is indicated by the record.  This record is consistent with the conclusion of the December 2013 VA examiner, who determined that the Veteran's sinus symptoms were self-limiting and without residuals.

The Board has considered the Veteran's assertions regarding his treatment for a sinus disability.  While the Veteran was competent to report symptoms, the record does not indicate the Veteran had the requisite medical training to render a diagnosis as to a sinus disability.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Court has specifically disallowed service connection where there is no present disability: "[c]ongress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves); Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  As the Appellant has not presented evidence that the Veteran had a diagnosis of a sinus disability during the appeal period, service connection for a sinus disability is not warranted.

Residuals of a Hernia

The Veteran asserted that he underwent hernia surgery during active duty and had a residual scar from that surgery.

With respect to the first Hickson element, the Board notes the Veteran had no VA examination identifying an abdominal scar, nor do VA treatment records indicate he received care for any scar.  However, during his April 2010 hearing, the Veteran testified he had surgery during active duty and since that time has had a residual scar.  He described the scar as about two and a half inches in length, and reported that it occasionally itched.  Accordingly, the first Hickson element is met.

As to the in-service incurrence, a January 1981 separation examination, the examiner noted the Veteran had an abdominal hiatal hold approximately one inch in length.  Additionally, as noted above, the Veteran testified that he had surgery during this period of service for a hernia.  The Veteran is competent to testify as to in-service events he experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  No abdominal scar of the nature described by the Veteran was noted prior to his entry into service.  Thus, in the absence of contrary evidence, the second Hickson element is satisfied.

As to evidence of a medical nexus, the Board notes that there is a negative opinion of record.  The December 2013 VA examiner concluded that the Veteran's hernia residuals were not related to service, explaining that the Veteran's hernia occurred after service and was due to aging and obesity.  As it appears the examiner did not note the January 1981 examination notation or the Veteran's lay testimony regarding his in-service surgery and the resulting scar, the opinion is not based on a full review of the record and thus the Board finds it to be of limited probative value.

Although an etiological relationship has not been demonstrated through medical opinion evidence, the absence of a "valid medical opinion" is not an absolute bar to service connection, particularly where, as here, the lay evidence of record is sufficient to satisfy the third and final Hickson prong.  Davidson v. Shinseki, 581 F.3d at 1316.  See also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology"); Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (noting that a non-precedential decision may be cited for any persuasiveness or reasoning it contains).

Resolving all doubt in favor of the Veteran, the Board finds, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's abdominal scar was incurred during active service.  As noted above, competent lay evidence indicates that the Veteran currently had a two inch scar on his right side due to surgery he underwent during service.  The lay statements, in addition to the Veteran's January 1981 examination, satisfy the nexus criteria outlined in 38 C.F.R. § 3.303(d) (2013), as they indicate that his scar is causally related to an in-service injury.

Skin Disability

VA treatment records indicate the Veteran received care for a skin condition diagnosed as tinea cruris up to his death.  Thus, the first Hickson element is satisfied.

Regarding evidence of in-service incurrence, the Veteran's service treatment records document various complaints for skin conditions, to wit, pseudofolluculitis barbae, tinea pubis, and tinea cruris.  The Board notes that in his July 1994 Gulf War examination and report of medical history, the Veteran was noted to have vitiligo on his penis and a macular lesion on his face, though neither condition was shown in or complained of in service treatment records from periods of active duty service.  Additionally, the Board considered the Veteran's April 2010 testimony that he was diagnosed with warts during service, though the Board found no corroborating evidence in the Veteran's service treatment records.  The Board notes that the symptoms described by the Veteran during his April 2010 hearing are more consistent with tinea cruris than warts.  The Board found noteworthy that service examination and reports of medical history from May 1973 to June 1991 all indicated the Veteran had no skin disabilities, nor did the Veteran complain of any.  Nevertheless, given the Veteran's in-service treatment for tinea cruris, the second Hickson element is met.

As to evidence of a medical nexus, the Board notes that there is a negative opinion of record.  The December 2013 VA examiner concluded that the Veteran's skin disability was not related to service, explaining that the Veteran's skin disabilities in service were self-limited due to treatment, and that his skin rashes after service were not the same conditions as those in service.  However, as the examiner's opinion is contradicted by the aforementioned evidence, the Board finds the opinion to be of limited probative value.

During his April 2010 hearing the Veteran testified that he first experienced the skin disability during service and that it has continued since service to the present.  As noted above, the Veteran is competent to report when he first experienced symptoms of a skin disability, and that they have continued since.  Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay observable symptoms).  The Board is charged with the responsibility of considering whether the Veteran's claim of a skin disability during and continuing from service is credible.  After all, a skin disability was not detected during the Veteran's various in-service examinations until June 1994.  Moreover, the Board is somewhat perplexed by the fact that at various times the Veteran expressly checked the appropriate box to deny skin disease during this period.  This would appear to diminish his credibility since it is inconsistent with the Veteran's April 2010 testimony.

The evidence certainly does not compel a finding that the Veteran's skin disability was related to his service.  However, the fact that the Veteran received treatment for tinea cruris during service and since service, and testified to that effect tends to establish a link or nexus between the Veteran's skin disability and his active service, such that the negative evidence and the positive evidence are at least in a state of equipoise.  In such a case, applicable law mandates that the Board find in the Appellant's favor.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013).


ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for sleep apnea is denied.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for a sinus disability is denied.

Service connection for residuals of a hernia, scar, is granted.

Service connection for a skin disability is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


